DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  They are not in the proper Markush format. See MPEP §2173.05(h)(I) and MPEP §2117. The claims should be recited as to listing alternatives.  Examiner suggests language such as “… wherein regular eyeglasses are 5sunglasses, safety glasses, glasses with distance vision magnification, [[and]]or corrective 6vision glasses.”, for claim 9.  As well as “… wherein said attachable vision 21magnification lenses are produced in various designs selected from the group consisting of round lenses, 22rectangular lenses, and square lenses.”, for claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curley et al. (US 2018/0157065).
Regarding Claim 1, Curley discloses attachable reading glasses (Fig. 1, Paragraph 0029) comprising regular eyeglasses (Fig. 1,  Paragraph 0021, existing eyewear), attachable vision 4magnification lenses (Fig. 1, Paragraph 0020, corrective optical lenses with +1.0 to +3.0 magnifications), and adhesive (Paragraph 0020, transparent adhesive), wherein the attachable vision magnification lenses 5are coated in back of the lens (Paragraph 0018, corrective optical lens mounted on inner surface of the lenses) with an optical translucent adhesive (Paragraph 0020, transparent adhesive, transparent being equivalent to translucent in this case because light is allowed to pass through the adhesive layer) to attach the attachable 6magnified lenses on the surface of the regular eyeglasses lenses and create reading 7glasses (Paragraph 0029, reading glasses).
Regarding Claim 3, Curley discloses as is set forth above and further discloses wherein the attachable vision magnification 13lenses comprise lenses made of polycarbonate plastic (Paragraph 0020, polycarbonate).
Regarding Claim 4, Curley discloses as is set forth above and further discloses wherein the attachable vision magnification 16lenses are of a reduced size to fit on the regular eyeglasses lenses on the lower center of 17the regular eyeglasses lenses (Fig. 1, as shown, Paragraph 0020) allowing the user to have use of distance focusing and close 18up vision magnification from the attachable vision magnification lenses (Paragraph 0029, lines 8-9).
Regarding Claim 5, Curley discloses as is set forth above and further discloses wherein said attachable vision magnification 21lenses comprise lenses of varying vision magnification strength to meet the magnification 22requirements of the left eye and the right eye (Fig. 1, left and right lenses as shown, Paragraph 0020, magnifications and correction strengths).
Regarding Claim 6, Curley discloses as is set forth above and further discloses 
wherein said optical translucent adhesive comprises an optically clear adhesive and can be applied in liquid form or on optically 3clear adhesive tape (Paragraph 0021, a removable adhesive backing with an adhesive release liner is used, which is an adhesive tape).
Regarding Claim 8, Curley discloses an attachable reading glasses (Fig. 1, Paragraph 0029) method comprising regular eyeglasses (Fig. 1, Paragraph 0021, existing eyewear), attachable vision 13magnification lenses (Fig. 1, Paragraph 0020, corrective optical lenses with +1.0 to +3.0 magnifications), and adhesive (Paragraph 0020, transparent adhesive, transparent being equivalent to translucent in this case because light is allowed to pass through the adhesive layer), wherein the attachable vision magnification lenses 14are coated in back of the lens (Paragraph 0018, corrective optical lens mounted on inner surface of the lenses) with an optical translucent adhesive to attach the attachable 15magnified lenses on the surface of the regular eyeglasses lenses and create reading 16glasses (Paragraphs 0020 and 0029), said method comprising the following steps: 17 
18providing a pair of regular eyeglasses (Fig. 1, Paragraph 0021, existing eyewear); 
19providing a pair of said attachable vision magnification lenses (Fig. 1, Paragraph 0020, corrective optical lenses with +1.0 to +3.0 magnifications);
20providing an adhesive which is optically translucent (Paragraph 0020, transparent adhesive, transparent being equivalent to translucent in this case because light is allowed to pass through the adhesive layer); 
21coating said optically translucent adhesive to the back of said attachable magnification lenses (Paragraph 0018, corrective optical lens mounted on inner surface of the lenses, Paragraph 0021, adhesive); and 15
adhering said attachable magnification lenses to the surface of the lenses of said regular eyeglass lenses (Paragraph 0021, adhesive).
Regarding Claim 9, Curley discloses as is set forth above and further discloses wherein regular eyeglasses comprises 5sunglasses (Paragraphs 0012 and 0019, sunglasses), safety glasses, glasses with distance vision magnification, and corrective 6vision glasses.
Regarding Claim 10, Curley discloses as is set forth above and further discloses wherein said attachable vision 9magnification lenses are of reduced size to fit in the lower center of the lenses of said 10regular eyeglasses (Fig. 1, as shown, Paragraph 0020).
Regarding Claim 11, Curley discloses as is set forth above and further discloses 
wherein said attachable vision 13magnification lenses are produced in various vision magnification strengths (Fig. 1, Paragraph 0020, corrective optical lenses with +1.0 to +3.0 magnifications).
Regarding Claim 12, Curley discloses as is set forth above and further discloses 
wherein said attachable vision 16magnification lenses are attached to the regular eyeglasses, said vision magnification 17lenses providing a magnification strength complying to the magnification needs of the 18left eye and right eye (Fig. 1, lenses are attached to the eyewear lenses for both left and right eye,  Paragraph 0020, corrective optical lenses with +1.0 to +3.0 magnifications, Paragraph 0029).
Regarding Claim 17, Curley discloses attachable reading glasses (Fig. 1, Paragraph 0029) comprising regular eyeglasses (Fig. 1,  Paragraph 0021, existing eyewear), attachable vision 4magnification lenses (Fig. 1, Paragraph 0020, corrective optical lenses with +1.0 to +3.0 magnifications), and adhesive (Paragraph 0020, transparent adhesive), wherein the attachable vision magnification lenses 5are coated in back of the lens (Paragraph 0018, corrective optical lens mounted on inner surface of the lenses) with an optical translucent adhesive (Paragraph 0020, transparent adhesive, transparent being equivalent to translucent in this case because light is allowed to pass through the adhesive layer) or optically translucent double sided adhesive tape to attach the attachable 6magnified lenses on the surface of the regular eyeglasses lenses said attachable magnified lenses provided in varying 18magnification strength to provide for the required magnification strength for the left eye 19and the right eye (Fig. 1, left and right lenses as shown, Paragraph 0020, magnifications and correction strengths) and create reading 7glasses (Paragraph 0029, reading glasses).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Curley et al. (US 2018/0157065) in view of Junkins (US 2019/0056605).
Regarding Claim 2, Curley discloses as is set forth above and but does not specifically further disclose wherein regular glasses comprise eyeglasses for 10distance focusing.
However Junkins, in the same field of endeavor, teaches wherein regular glasses comprise eyeglasses for 10distance focusing (Paragraph 0034, removable lenses can be applied to a prescription lens, a prescription lens being understood in the art to include focusing for distant objects) for the purpose of increasing the functionality of existing prescription lenses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the glasses of Curley with the wherein regular glasses comprise eyeglasses for 10distance focusing of Junkins, for the purpose of increasing the functionality of existing prescription lenses.
Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curley et al. (US 2018/0157065) in view of Rittenburg et al. (US 2012/0268837).
Regarding Claim 7, Curley discloses as is set forth above and further discloses wherein said optical translucent adhesive is 6applied to the back of said attachable vision magnification lenses and covered with a 7flexible membrane, said membrane is detached to allow placement of the 8attachable vision magnification lenses onto the regular eyeglass lens, said optical 9translucent adhesive will adhere the vision magnification lens to the lens of the regular 10eyeglass (Paragraphs 0020- 0021), 
 but Curley does not specifically further disclose a plastic membrane.
However Rittenburg, in the same field of endeavor, discloses a plastic membrane (Paragraphs 0010 and 0014, plastic release backing material) for the purpose of providing a resilient material that will not break when peeled away from the adhesive layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the glasses of Curley with a plastic membrane of Rittenburg, for the purpose of providing a resilient material that will not break when peeled away from the adhesive layer.
Regarding Claim 14, Curley discloses as is set forth above and further discloses wherein said optical translucent 25adhesive is coated on the back of said attachable vision magnification lenses and covered 16 with a flexible membrane which is removed to allow adhesion when said lenses are attached to regular eyeglasses (Paragraphs 0020- 0021), but Curley does not specifically further disclose a plastic membrane.
However Rittenburg, in the same field of endeavor, discloses a plastic membrane (Paragraphs 0010 and 0014, plastic release backing material) for the purpose of providing a resilient material that will not break when peeled away from the adhesive layer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Curley with a plastic membrane of Rittenburg, for the purpose of providing a resilient material that will not break when peeled away from the adhesive layer.
Regarding Claim 15, Curley in view of Rittenburg discloses as is set forth above and Curley further discloses wherein said flexible plastic 5membrane is removed and said vision magnification lenses are placed on front center and 6bottom (Fig. 1, as shown) of said regular eyeglasses lenses, the optical translucent adhesive will then adhere 7the vision magnification lenses onto the regular eyeglass lenses (Paragraph 0018, corrective optical lens mounted on outer surface of the lenses, Paragraph 0021, adhesive).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Curley et al. (US 2018/0157065) in view of Kreiss et al. (US 2018/0024378).
Regarding Claim 13, Curley discloses as is set forth above and but does not specifically further disclose wherein said attachable vision 21magnification lenses are produced in various designs comprising round lenses, 22rectangular lenses, and square lenses.
However Kreiss, in the same field of endeavor, teaches wherein said attachable vision 21magnification lenses are produced in various designs comprising round lenses, 22rectangular lenses, and square lenses (Paragraph 0031, lenses can be shaped to any closed two dimensional shape) for the purpose of providing customization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Curley with the wherein said attachable vision 21magnification lenses are produced in various designs comprising round lenses, 22rectangular lenses, and square lenses of Kreiss, for the purpose of providing customization.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Curley et al. (US 2018/0157065) in view of Spivey et al. (US 2012/0057124).
Regarding Claim 16, Curley discloses as is set forth above and but does not specifically further disclose wherein said vision magnification 10lenses are adhered to regular eyeglasses with optically translucent double-sided adhesive 11tape.
However Spivey, in the same field of endeavor, teaches wherein said vision magnification 10lenses are adhered to regular eyeglasses with optically translucent double-sided adhesive 11tape (Paragraph 0175, lines 1-2) for the purpose of providing adhesion without the smearing of a liquid adhesive.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Curley with the wherein said vision magnification 10lenses are adhered to regular eyeglasses with optically translucent double-sided adhesive 11tape of Spivey, for the purpose of providing adhesion without the smearing of a liquid adhesive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curley et al. (US 2016/0178934), Curley et al. (US 2015/0042945), Yi et al. (US 8,702,230), Yi et al. (US 2011/0181828), and Baker (US 2017/0219742) are cited to show similar eyewear and methods 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872